Citation Nr: 0941454	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  05-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II, as a result of herbicide exposure.

2.  Entitlement to service connection for defective vision to 
include as secondary to service-connected disability.

3.  Entitlement to service connection for hypertension to 
include as secondary to service-connected disability.

4.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities to include as 
secondary to service-connected disability.

5.  Entitlement to service connection for erectile 
dysfunction to include as secondary to service-connected 
disability.




REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to 
December 1975.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in January 2008, June 2008, and March 
2009.  This matter was originally on appeal from a June 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status for several years, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the Veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claims.

The Veteran is seeking service connection for diabetes 
mellitus and associated disabilities, claimed as a result of 
exposure to herbicides.  The Veteran's medical records 
establish a current diagnosis of diabetes mellitus many years 
after service. In general, VA regulations allow for 
presumptive service connection for Veterans suffering from 
diabetes mellitus that have been exposed to Agent Orange 
during service.  38 C.F.R. §§ 3.307(a)(1) and 3.309(e) 
(2008).  In this case, however, the Veteran asserts that he 
was exposed to Agent Orange while stationed at NKP and at 
Ramesan Army Station near Udorn where the perimeters of the 
secure areas were defoliated.  The Veteran also asserts that 
he was assigned to Keesler Air Force Base in Mississippi 
which is on a list of locations where Agent Orange was used.

In addition, the Veteran's personnel records show that he was 
stationed, in July 1969, at Keesler AFB, in Mississippi, and 
that he spent 109 days in Thailand from August 26, 1975 to 
December 1975.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA. 38 U.S.C.A. § 5103A.  This duty to assist includes the 
requirement that VA make reasonable efforts to acquire all 
relevant records pertaining to the claimants active military, 
naval, or air service that are held or maintained by a 
government entity.  

VA has developed specific procedures to determine whether a 
Veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the demilitarized zone (DMZ) 
in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs 
that a detailed statement of the Veteran's claimed herbicide 
exposure be sent to the Compensation and Pension (C&P) 
Service via e-mail and a review be requested of the 
Department of Defense's ("DoD") inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, a 
request should then be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification.

In March 2009, the Board remanded the case for compliance 
with the evidentiary development noted in M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 10(n).  In response, 
in April 2009, the RO sent a letter to the Veteran asking for 
additional information, specifically the approximate dates 
(within a 60 day timeframe), location, and nature of alleged 
exposure to herbicides.  The Veteran did not respond.

Of record is a checklist for verifying exposure in locations 
other than Vietnam and along the DMZ in Korea.  Step 1 - Ask 
the Veteran for the approximate dates, location, and nature 
of the alleged exposure.  Step 2 - Did the Veteran furnish 
this information within 30 days?  If yes, go to Step 3.  If 
no, decide the claim based on the evidence of record.  Step 3 
- Furnish the Veteran's detailed description of exposure to 
C& P Service via email and request a review of DOD's 
inventory of herbicide operations to determine whether 
herbicides were used as alleged.  Step 4 - Did C & P 
Service's review confirm that herbicides were used as 
alleged?  If yes, determine whether service connection is 
otherwise in order.  If no, submit a request to JSRRC for 
verification of exposure to herbicides.

In May 2009, the RO sent another letter to the Veteran at a 
different address asking for additional information.  In June 
2009, the RO called the telephone number on file and 
discovered that it had been disconnected.  Capri was checked, 
and a notation was made that the Veteran was seen in Omaha 
VAMC on June 12, 2009 and noted a different address.  A 
supplemental statement of the case noted that the Veteran had 
not responded to the May 2009 letter requesting additional 
details of his claimed exposure to herbicides.  The RO stated 
that a review of the Veteran's service record showed that he 
was stationed in Thailand in 1975, that C & P service had 
reviewed a listing of herbicide use and test sites outside 
Vietnam and that the list was provided by DoD which indicated 
only that limited testing of tactical herbicides was 
conducted in Thailand from April 2 through September 8, 1964 
at the Pranburi Military Reservation, and that his claim for 
service connection based on exposure to herbicides in 
Thailand was denied because he was not stationed in Thailand 
in 1964.  The RO also noted that the claim for service 
connection based upon exposure in Mississippi was denied as 
he was not stationed in Gulfport, MS in 1969.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

The Board acknowledges that the RO made efforts to obtain 
additional evidence from the Veteran.  However, no effort was 
made to obtain additional evidence after it was discovered 
that the Veteran's address was different in Capri.  In 
addition, the Veteran's personnel records indicate that the 
Veteran only had 109 days in Thailand.  The record also notes 
that he was in Nakhon Phanom province in August 1975 and at 
Ramasun Station in October 1975.  Thus, it is the Board's 
opinion that enough information has been obtained by the 
Veteran in order for JSRRC to conduct the research necessary 
for both Thailand and Mississippi.  As this was not done, 
further development is needed in light of this Stegall 
violation.
     
Accordingly, the case is REMANDED for the following action:

1.	Comply with the evidentiary 
development noted in M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 
10(n) including submitting known 
locations and dates that the Veteran was 
in Thailand and Mississippi to JSRRC for 
verification of herbicide exposure.

2.	After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
preceding paragraph, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted in full, the Veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


